United States Court of Appeals
                                                                                       Fifth Circuit
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                    FILED
                                 FOR THE FIFTH CIRCUIT                            June 23, 2005
                                 _____________________
                                      No. 04-11510                           Charles R. Fulbruge III
                                 _____________________                               Clerk

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                          v.
JAVIER BALDERAS VILLANUEVA
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Northern District of Texas, Dallas
                            3:03-CR-2031-ALL-KC
                           ---------------------

Before WIENER, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand      the    case     to   the     Northern       District       of    Texas,        Dallas

Division for resentencing is GRANTED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.